Citation Nr: 1026255	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-20 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active service from December 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to service connection for a 
left wrist disorder.

In June 2009 and May 2010, the Board remanded this matter for 
additional development.  As a preliminary matter, the Board finds 
that the remand directives have been completed, and, thus, a new 
remand is not required to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).

In June 2010, the Veteran testified at a videoconference hearing 
before the undersigned.  A transcript of that hearing is also 
associated with the claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Evidence of record does not demonstrate that a left wrist 
disorder was manifested during active military service or was 
developed as a result of an established event, injury, or disease 
during active military service.


CONCLUSION OF LAW

A left wrist disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Regarding the service connection claim, the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in September 
2006 that fully addressed all notice elements.  The letter was 
sent prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as to 
both timing and content.


With respect to the Dingess requirements, in September 2006, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of his 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records as well as 
VA and private treatment records.  The Veteran submitted written 
statements discussing his contentions and private treatment 
records.  In September 2007, the RO received notice from the 
Social Security Administration (SSA) that any records associated 
with the Veteran had been destroyed.  Thus, the Board finds that 
all efforts to obtain this information have been exhausted and 
that any further efforts to obtain it would be futile, as records 
were destroyed by SSA.

The Veteran was also provided an opportunity to set forth his 
contentions during the hearing before the undersigned in June 
2010.  With respect to his hearing, the Veteran was asked if he 
possessed any evidence, other than his personal 
statements/testimony that would support his allegations that he 
received treatment in the years after service discharge.  He 
reported receiving private treatment from multiple providers but 
denied possessing such evidence, as he could not remember exact 
names and dates for treatment.  It was also indicated that most 
of the records had been destroyed.  Finally, the Veteran and his 
representative have not identified any additional evidence 
related to his claim.  VA is only required to make reasonable 
efforts to obtain relevant records that the Veteran has 
adequately identified to VA. 38 U.S.C.A. § 5103A(b)(1) (West 
2009). VA, therefore, has made every reasonable effort to obtain 
all records relevant to the Veteran's claim.

VA examinations with respect to the service connection issue on 
appeal were obtained in February 2008 and October 2009.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the October 
2009 VA opinion obtained in this case is more than adequate, as 
it is predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of the 
pertinent evidence of record, to include VA and private treatment 
records, and the statements of the Veteran, and provides a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran seeks entitlement to service connection for a left 
wrist disorder.  In his July 2006 claim, he asserted that his 
claimed wrist disorder began in 1945 and was related to his in-
service treatment for tenosynvotis in 1945. 

Service treatment records, including a December 1943 induction 
examination report, do not reflect any complaints, findings, or 
diagnosis of a chronic left wrist disorder.  An August 1945 
service record shows that the Veteran awoke one morning with a 
swollen, painful, and tender left wrist.  He was treated for two 
weeks for left wrist swelling and tenderness, initially diagnosed 
as arthritis.  An August 1945 X-ray report was negative and he 
was given a splint.  The final diagnosis was acute tenosynovitis 
of extensor surface of the left wrist, moderately severe and 
cause undetermined.  [Emphasis added].  An April 1946 discharge 
examination report noted history of left wrist arthritis and 
listed the Veteran's present condition as "O.K.".  He was also 
noted to have no musculoskeletal defects.

An October 1986 Work Tolerance Screening shows that the Veteran 
was evaluated for the effect that a gunshot wound of the right 
wrist (a hunting accident) had on his ability to work.  The 
examiner indicated that the Veteran had had numerous surgeries on 
his right upper extremity, that he continued to experience 
significant disability of the right wrist, and that he had not 
worked since the accident in December 1983.  He added that the 
Veteran used his non-dominant left upper extremity for his 
activities of daily living.  In that regard, the screening did 
not identify any disability/problems of the left upper extremity 
(wrist).  

Post-service private treatment records dated in 1992 showed 
findings of carpal tunnel syndrome with complaints of numbness 
and tingling in the left hand.  A nerve conduction velocity and 
electromyography (NCV/EMG) study dated in July 1992 noted 
complaints of left hand numbness for the last 10 years as well as 
revealed findings consistent with moderately advanced left carpal 
tunnel syndrome and mild sensory polyneuropathy.  In August 1992, 
the Veteran underwent a carpal tunnel release of the left hand at 
Rankin Medical Center. 

VA treatment records dated in August 2005, October 2005, and May 
2006 noted complaints of arthritic pain in hands and findings of 
left wrist carpal tunnel syndrome with no brace as well as less 
grip and strength after surgery several years before.  It was 
further noted that the Veteran suffered a gunshot wound to his 
right hand and forearm in 1983.

In his December 2006 notice of disagreement, the Veteran asserted 
that he has had trouble with his wrist since the in-service 
treatment for tenosynovitis. 

Additional VA treatment records dated from 2006 to 2008 revealed 
continued findings of left wrist carpal tunnel syndrome and 
diffuse osteoarthritis of multiple body regions. 

In a February 2008 VA examination report, the Veteran complained 
of hand and wrist swelling.  X-ray findings revealed mild 
osteoarthritic changes.  After reviewing the claims file and 
examining the Veteran, the examiner, a VA physician, diagnosed 
mild osteoarthritis of the left wrist, noting that tenosynovitis 
does not cause arthritis, as the tendons are separate from the 
joint itself.  It was his conclusion that any arthritis that 
occurred around the Veteran's wrist would not be secondary to the 
tenosynovitis of the tendons.  The examiner indicated that there 
was not enough information in the Veteran's service records to 
say that the current arthritis is secondary to any arthritis that 
may have occurred at the time of service.  From what he could 
gather, a definitive diagnosis of his left wrist was not made in 
service.  It was noted that the left wrist did respond to 
penicillin and possibly could have been an infectious type of 
arthritis that would have cleared up.  The examiner indicated 
that he could not resolve this issue without resorting to 
speculation due to the sparsity of the medical records at the 
time the Veteran was treated in World War II.  

In an October 2009 VA peripheral nerves examination report, the 
Veteran complained of numbness in the left hand and pain in his 
3rd and 4th digits at night.  An EMG study revealed findings 
consistent with left carpal tunnel syndrome.  
After reviewing the claims file and examining the Veteran, the 
examiner, a VA physician, assessed that there was no medical 
evidence that the Veteran has had recurrent tenosynovitis that 
might be related to service.  Thus, the examiner concluded that 
there was no service related cause for median nerve compression 
to appear 40-50 years after the Veteran's service experience.  It 
was indicated that it was more likely that the Veteran's carpal 
tunnel syndrome was due to repetitive stress injury related to 
his limited use of the right hand secondary to a gunshot wound 
and overcompensation with the left hand. 

During his June 2010 hearing, the Veteran reported in-service 
treatment for the left wrist.  He further asserted that he was 
treated for his claimed left wrist disorder some 60 years ago 
after discharge from service but that he could not remember 
approximate dates of treatment.  He indicated that a physician 
told him and that he truly believed his left wrist disorder was 
related to problems he had with that wrist during service. 

As discussed above, post-service private and VA treatment records 
showed that the Veteran was treated for left wrist disorders, 
including arthritis and carpal tunnel syndrome.  Hickson element 
(1) is therefore met.

With respect to Hickson element (2), a review of the available 
service treatment records does reveal a diagnosis of left wrist 
tenosynovitis.  Accordingly, Hickson element (2) is satisfied 
with respect to disease.  

With respect to crucial Hickson element (3), medical nexus, the 
question presented in this case, i.e. the relationship, if any, 
between the Veteran's claimed left wrist disorder and his 
military service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Upon review of the claims folder, the February 2008 and October 
2009 VA examiners did not opine that the Veteran's claimed left 
wrist disorder was related to service.  The February 2008 VA 
examiner concluded that the arthritis that occurred around the 
Veteran's wrist would not be secondary to the tenosynovitis of 
the tendons.  He also indicated that it was not possible to 
relate the Veteran's current arthritis to any arthritic process 
that may have occurred during his active service without 
resorting to mere speculation, due to the sparse nature of the 
service treatment records.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (finding that a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative to 
establish medical nexus).  The October 2009 VA examiner assessed 
that there was no medical evidence that the Veteran has had 
recurrent tenosynovitis that might be related to service and 
concluded that there was no service-related cause for median 
nerve compression to appear 40-50 years after the Veteran's 
service experience.  In addition, the Veteran has submitted no 
competent medical nexus evidence contrary to the opinions cited 
above.

Evidence of record also includes the Veteran's statements and 
hearing testimony asserting continuity of left wrist 
symptomatology since discharge as well as a nexus between his 
claimed left wrist disorder and service.  

	The Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	The Veteran is competent to report symptoms because this requires 
only personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  As noted above, he has indicated that 
he continued to experience wrist symptomatology since service 
discharge.  In determining whether statements submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
In this case, the Board finds that the Veteran's reported history 
of left wrist symptomatology since service discharge, while 
competent, is nonetheless not credible, as it is inconsistent 
with the other evidence of record.  Post-service medical evidence 
does not reflect any complaints or treatment related to the 
claimed left wrist disorder for over 30 years following active 
service.  The Board also cannot ignore the significance of the 
fact that the Veteran first filed his claim for service 
connection in 2006, over 50 years after in-service treatment for 
left wrist tenosynovitis.  Shaw v. Principi, 3 Vet. App. 365 
(1992) (a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  The fact that 
no disability of the left wrist was noted when he was seen in 
1986 also undermines the validity of his claim of continuity of 
symptomatology.  Thus, to the extent that he contends that this 
condition has existed since service, the Board simply does not 
find the Veteran to be credible.  Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007) (as a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board may 
also properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence submitted on 
behalf of the veteran, and the veteran's demeanor when testifying 
at a hearing).  Therefore, continuity of left wrist 
symptomatology has not been established, either through medical 
evidence or through his statements.

Lay evidence may be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) 
("VA must consider lay evidence but may give it whatever weight 
it concludes the evidence is entitled to" and a mere conclusory 
generalized lay statement that a service event or illness caused 
the claimant's current condition is insufficient to require the 
Secretary to provide an examination).  Although the Veteran is 
competent to report that he was treated in service for a left 
wrist disorder during service which resulted in his current left 
wrist disorder, the Board must still weigh his lay statements 
against the medical evidence of record.  Layno v. Brown, 6 Vet. 
App. at 465.  The Board does not find his statements concerning 
the etiology of his claimed left wrist disorder to be credible, 
as they are inconsistent with probative and objective medical 
evidence of record which showed that his claimed left wrist 
disorder was not caused by or a result of in-service treatment 
for left wrist tenosynovitis.  As a nexus between the Veteran's 
claimed left wrist disorder and his active service has not been 
established, either through medical evidence or his statements, 
Hickson element (3), medical nexus, has not been satisfied, and 
the claim fails on this basis. 

For the foregoing reasons, the claim for service connection for a 
left wrist disorder must be denied.  In arriving at the decision 
to deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is 
denied.



ORDER

Entitlement to service connection for a left wrist disorder is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


